Citation Nr: 0018653	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  97-33 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder as secondary to service-connected left knee 
disability.

2.  Entitlement to service connection for a right foot 
disorder as secondary to service-connected left knee 
disability.

3.  Entitlement to service connection for a right hip 
disorder as secondary to service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1980 to 
November 1987.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which, in pertinent part, denied claims 
of entitlement to secondary service connection for a right 
foot condition, a right hip condition, a right knee 
disability, and degenerative disc disease of the lumbar 
spine.  (The RO also denied the veteran's application to 
reopen a claim for direct service connection for a right knee 
disability and a rating in excess of 20 percent for a left 
knee disability.)  In August 1999, the RO granted service 
connection for degenerative arthritis and disc disease of the 
lumbosacral spine, and assigned a 20 percent rating.  The 
veteran has not appealed that decision.

At his hearing, held in June 1999, the veteran raised the 
issue of entitlement to an increased rating for his service-
connected left knee disability, currently evaluated as 20 
percent disabling.  As the RO's decision denying a rating in 
excess of 20 percent for a left knee disorder was in 
September 1997, the veteran's statement is a reopened claim 
for an increased rating.  This issue is referred to the RO 
for appropriate action.


FINDING OF FACT

The claims file does not contain any current competent 
medical evidence showing that there is a nexus between a 
right foot, right knee or right hip disability and the 
veteran's service-connected left knee disability.
CONCLUSION OF LAW

The claims for secondary service connection for right foot, 
right knee and right hip disabilities are not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310. Secondary 
service connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The veteran claims secondary service connection for right 
foot, right knee and right hip disabilities which, he 
alleges, are due to his service-connected left knee 
disability.  He asserts, in essence, that his left knee 
disorder has caused undue stress on the joints of his right 
lower extremity, which, over time, has resulted in the 
claimed disabilities.  His claims present the threshold 
question of whether he has met his initial burden of 
submitting evidence to show that his claims are well 
grounded, meaning plausible.  If he has not presented 
evidence that his claims are well grounded, there is no duty 
on the part of the VA to assist him with his claims, and the 
claims must be denied.  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  For the veteran's claims for 
service connection to be plausible or well grounded, they 
must be supported by competent evidence, not just 
allegations. Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service (or an established service-connected condition, in a 
claim for secondary service connection under 38 C.F.R. § 
3.310) and a current disability (medical evidence).  
Libertine v. Brown, 9 Vet. App. 521 (1996); Caluza v. Brown, 
7 Vet. App. 498 (1995); Grivois, supra; Grottveit v. Brown, 5 
Vet. App. 91 (1993). 

It should also be emphasized that a claim for secondary 
service connection must be well-grounded, and in this regard, 
the Court has found that medical evidence of a link between a 
current disorder and a service-connected disability is 
necessary to well-ground such a claim.  Martin v. Derwinski, 
1 Vet. App. 411 (1991) (applying well-grounded requirement to 
claims based on secondary service connection under 38 C.F.R. 
§ 3.310(a)).  

The Board initially notes that the RO denied a claim for a 
right knee condition in March 1988, and that an appeal was 
not perfected as to this decision.  That decision therefore 
became final.  See 38 U.S.C.A. § 7105(a) (West 1991).  
However, the veteran's current claim for a right knee 
disability is based on the theory that he has a right knee 
disability that is secondary to his service-connected left 
knee injury.  See 38 C.F.R. § 3.310 (1999).  There is no 
indication that the RO considered 38 C.F.R. § 3.310 in its 
March 1988 decision, and the current claim for a right knee 
condition is therefore considered to be a new and distinct 
claim from the service connection claim for a right knee 
disability which the RO denied in March 1988.  Given the 
foregoing, the Board has determined that a "new and 
material" analysis, see 38 C.F.R. § 3.156 (1999), is not 
appropriate for the right knee disability claim.

Service medical records show that the veteran complained of 
right knee pain and weakness on occasion, beginning in late 
1986.  In November 1987, he fell down some stairs and 
complained of bilateral knee pain.  The relevant diagnosis 
was contusion of bilateral knees with acute strain, grade I 
to II of lateral collateral ligament of right knee.  X-rays 
of the knees were negative.  His separation examination 
report, dated in November 1987, notes that the right knee had 
decreased flexion due to pain, and that there was bilateral 
knee instability.

The post-service medical records include a VA joints 
examination report, dated in August 1994, which shows that X-
rays revealed bilateral knee arthritis. 
Records from E.C. Bush, M.D., dated in 1996, are remarkable 
for a September 1996 report which notes a broken right toe, 
and knee pain.  An X-ray of the right foot, dated in 
September 1996, was negative.

A VA joints examination report, dated in May 1997, includes 
an assessment of a normal right foot, right knee and right 
hip.  The examiner further stated that there was no right 
foot, right knee or right hip condition which could be 
considered secondary to the veteran's left knee condition.

Reports from K. J. Sprague, M.D., dated between 1997 and 
1999, note evidence of a right ankle sprain and a medial 
meniscal injury to the right knee.  X-rays reportedly showed 
early to moderate osteoarthrosis of the right hip, minimal 
osteoarthrosis of the medial compartment of the right knee, 
and Grade II right ankle instability. 

A VA spine examination report, dated in August 1998, note 
that X-rays of the right knee and right hip were normal.  The 
report contains diagnoses that include normal right knee, and 
normal right hip without any evidence of arthritis in the 
joint.  

The Board finds that the veteran's claims for secondary 
service connection for right foot, right knee and right hip 
disabilities are not well grounded.  The Board notes that the 
evidence as to whether the veteran currently has a right 
foot, right knee or a right hip disability, including 
arthritis, is conflicting.  In addition, Dr. Bush's September 
1996 report contains evidence of an intercurrent right foot 
injury.  Specifically, the veteran was noted to have a broken 
right toe.  In any event, the claims file does not contain 
competent evidence showing that the veteran has a right foot, 
right knee or right hip disability that was caused or 
aggravated by a service-connected disability, to include the 
veteran's service-connected left knee disorder.  Without such 
a nexus, the claims of entitlement to secondary service 
connection for  right foot, right knee and right hip 
disabilities are not well grounded.  Accordingly, the claims 
must be denied.  38 C.F.R. § 3.310 (1999); Martin, supra; 
Allen,supra.

In reaching this decision, the Board has considered the 
veteran's representative's citation to Current Diagnosis & 
Treatment in Orthopedics for the proposition that the 
veteran's service-connected left knee injury has caused right 
foot, right knee and right hip disabilities.  The cited 
language includes generic statements, such as, "an infinite 
range of injuries can occur when abnormal stresses exceed 
soft tissues' abilities to resist them."  The Board 
initially notes that a copy of this literature is not 
associated with the claims file, and apparently was not 
submitted.  However, even assuming the accuracy of the this 
citation, the Board finds that the cited material is general 
in nature and that it does not reasonably approximate the 
clinical findings in the veteran's case, which include an 
absence of muscle atrophy of the right leg, and a symmetrical 
pelvis without evidence of tilting, and normal X-rays of the 
right knee and right hip.  See August 1998 VA examination 
report.  Therefore it does not provide medical evidence 
demonstrating a causal relationship between this veteran's 
service-connected left knee disability and the claimed right 
foot, right knee or right hip disabilities, and it does not 
serve to render the claims well grounded.  See Sacks v. West, 
11 Vet. App. 314 (1998) (journal or treatise evidence 
insufficient to establish a well grounded claim where, 
standing alone, it does not discuss generic relationships 
with a "degree of certainty" such that, under the facts of 
a specific case, there is at least a plausible causality 
based upon objective facts rather than on unsubstantiated 
medical opinion).  

The Board has considered the veteran's assertions to the 
effect that his residuals of a left knee injury have caused 
or aggravated the disabilities at issue.  However, the 
veteran, as a lay person untrained in the field of medicine, 
is not competent to offer an opinion as to the etiology of 
the claimed disorders.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Hence, this argument does not provide a factual 
predicate upon which service connection may be granted. 

The veteran has testified that Dr. Bush has related one or 
more of the claimed conditions to his residuals of a left 
knee injury.  The claims file does not currently contain such 
an opinion.  A layman's account, filtered through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute the 
medical evidence required to render a claim well grounded.  
Dean v. Brown, 8 Vet. App. 449 (1995).  The Board notes that 
VA has a duty to advise the veteran that should he obtain 
medical evidence in support of this argument, it may be 
sufficient to reopen his claim.  See McKnight v. Gober, 131 
F. 3d 1483 (Fed. Cir. 1997). 

The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to submit well-grounded 
claims for service connection for the claimed disabilities.  
See Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER


Secondary service connection for a right knee disability, a 
right foot disability and a right hip disability is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

